Citation Nr: 1759764	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-11 227A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), based on service connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1989 to August 1989, October 1989 to March 1999, and April 1999 to August 2009. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since transferred to Montgomery, Alabama.  

In December 2015, the Board determined that a claim for a TDIU had been raised by the record, and remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

1.  Veteran is service connected for obstructive sleep apnea (rated as 50 percent disabling), status post thyroiditis and post radioactive iodine induced hypothyroidism (rated as 30 percent disabling), migraine headaches (rated as 30 percent disabling), adjustment disorder with anxious mood (rated as 10 percent disabling from September 1, 2009 and as 30 percent disabling from March 30, 2017), lumbar L3-4 to L5-S1 degenerative disc disease with sacroilitis (rated as 20 percent disabling), chronic sinusitis frontal (rated as 10 percent disabling), chronic constipation (rated as 10 percent disabling), hallus valgus left foot (rated as noncompensable), hallus valgus right foot (rated as noncompensable), chronic seasonal allergic rhinitis (rated as noncompensable), and bilateral onychomycosis and tesa pedis left foot (rated as noncompensable).  

2.  Prior to December 1, 2016, the Veteran's service-connected disabilities did not render him incapable of securing or following a substantially gainful occupation.

3.  Beginning December 1, 2016, the Veteran's service-connected disabilities render him incapable of securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Prior to December 1, 2016, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

1.  Beginning December 1, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for obstructive sleep apnea (rated as 50 percent disabling), status post thyroiditis and post radioactive iodine induced hypothyroidism (rated as 30 percent disabling), migraine headaches (rated as 30 percent disabling), adjustment disorder with anxious mood (rated as 10 percent disabling from September 1, 2009 and as 30 percent disabling from March 30, 2017), lumbar L3-4 to L5-S1 degenerative disc disease with sacroilitis (rated as 20 percent disabling), chronic sinusitis frontal (rated as 10 percent disabling), chronic constipation (rated as 10 percent disabling), hallux valgus left foot (rated as noncompensable), hallux valgus right foot (rated as noncompensable), chronic seasonal allergic rhinitis (rated as noncompensable), and bilateral onychomycosis and tinea pedis left foot (rated as noncompensable).  The Veteran's combined disability rating is 90 percent. Thus, the Veteran meets the schedular standards for a TDIU per 38 C.F.R. § 4.16(a).

First, the Board must determine whether the Veteran is actually unemployed.  The record reflects that the Veteran worked consistently from 2011 through November 2016.  There is no evidence that the Veteran was marginally employed during that period.  Thereafter, his statements do not reflect that he has been gainfully employed.  

During an April 2017 Gulf War Illness VA examination, the Veteran reported his post-service work history as being unemployed from 2009 to 2011 and as a logistics analyst from 2011 to 2016.  The Veteran reported he left his job in 2016 due to stress and the contract ending.  During an April 2017 VA Mental Health examination, the Veteran reported he last worked in November 2016, but was let go after a supervisor harassed him and made false statements about him.  

The Veteran has not provided a VA Form 21-8940 Application for a TDIU as instructed following the Board's remand, and has not provided any additional detail regarding his work history and educational background.

Given the foregoing, a TDIU is not warranted prior to December 1, 2016, as the record reflects the Veteran was in fact employed in substantially gainful employment, and therefore not unemployable.  Further, no medical opinions of record have stated that the Veteran would be unable to obtain or maintain substantially gainful employment prior to December 1, 2016. 

With respect to the period beginning December 1, 2016, the Veteran was afforded various VA examinations regarding his service-connected disabilities.

In January and April 2017, the Veteran was afforded a VA examinations for ankle, foot, and back conditions.  The examiners opined the Veteran's service connected conditions would interfere employment due to an inability to perform prolonged sitting, standing, lifting, bending, and twisting.

In April 2017, the Veteran was afforded a VA examination for his mental impairment.  The examiner opined the Veteran has anxiety when driving long distances, and likely could not hold a position that involved a significant amount of driving, particularly driving long distances.  The examiner further opined that the Veteran's generalized anxiety may contribute to errors or reduced work efficiency at times, and the Veteran would likely have difficulty functioning effectively in jobs that involve fast paced or a significant amount of pressure. 

Also in April 2017, the Veteran was afforded a VA examination for migraine headaches.  The examiner opined the Veteran's headaches would interfere with his ability to work due to a decrease in concentration at the time of headaches only. 

However in April 2017, the Veteran was also afforded a VA examinations for sleep apnea, fibromyalgia, thyroid conditions, intestinal conditions, sinusitis, and skin conditions.  The examiners opined none of these conditions would impact his ability to work. 

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds while the evidence indicates that the Veteran would likely be physically capable of maintaining a sedentary job, the Veteran's mental health symptoms have rendered him incapable of maintaining substantially gainful employment beginning December 1, 2016.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted beginning December 1, 2016.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Prior to December 1, 2016, entitlement to a TDIU is denied.

Beginning December 1, 2016, entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


